PER CURIAM.
Respondent, Frank Ragano, a member of The Florida Bar, has been convicted in United States District Court, Middle District of Florida, of a felony, to-wit: income tax evasion in violation of § 7201 and § 7206(1), Title 26, United States Code. The Florida Bar has petitioned for his suspension from practice under Article 11.07(3), Integration Rules of The Florida Bar, 32 F.S.A. In response, Ragano has petitioned for a modification of any suspension pending determination of an appeal of his conviction to the United States Circuit Court of Appeals, Fifth Circuit.
In our judgment, the interests of the public, The Florida Bar, and the respondent would best be served by withholding disciplinary action until resolution of the appeal. The following factors have contributed to this judgment: We have been informed that the conviction arose out of a technical dispute whether a certain stock transaction should have been reported by respondent as a capital gain or as ordinary income; the matter did not involve any client; it appears, although we make no judgment, that the asserted grounds for appeal are not without plausible merit; respondent has not been the subject of previous disciplinary action; numerous judicial officers from the 13th Judicial Circuit, in response to his request, have written favorably regarding respondent’s ethics and his legal ability.
We fully expect that respondent will prosecute his appeal with all possible vigor; to this end we hereby require that he inform The Florida Bar from time to time on the progress of his action. Should it appear to The Florida Bar that respondent is becoming dilatory in the role of appellant, we expect to be informed.
*4The petition submitted by The Florida Bar is denied pending disposition of respondent’s appeal, or until such time as the Court deems further action appropriate.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE JJ., concur.